523 Pa. 105 (1989)
565 A.2d 159
Andre SEAY, Appellant,
v.
PRUDENTIAL PROPERTY AND CASUALTY INSURANCE COMPANY, A SUBSIDIARY OF PRUDENTIAL INSURANCE COMPANY OF AMERICA.
Supreme Court of Pennsylvania.
Argued October 23, 1989.
Decided November 1, 1989.
Allen L. Feingold, Philadelphia, for appellant.
Donald J.P. Sweeney, Andrew Siegeltuch, Philadelphia, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.


*106 ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
LARSEN, J., dissents.